FILED
                            NOT FOR PUBLICATION
                                                                               MAR 9 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ADOLFO JESUS VALLE                               No.   21-70035
VILLALOBOS,
                                                 Agency No. A095-008-602
              Petitioner,

 v.                                              MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 7, 2022**
                               Pasadena, California

Before: IKUTA, LEE, and FORREST, Circuit Judges.

      Adolfo Jesus Valle Villalobos, a native and citizen of El Salvador, seeks

review of a decision of the Board of Immigration Appeals (“BIA”) dismissing his

appeal of a decision of an immigration judge (“IJ”) denying his applications for

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal and protection under the Convention Against Torture

(“CAT”). “Where, as here, the BIA cites [Matter of Burbano, 20 I. & N. Dec. 872

(BIA 1994)] and also provides its own review of the evidence and law, we review

both the IJ’s and the BIA’s decisions.” Ali v. Holder, 637 F.3d 1025, 1028 (9th

Cir. 2011). We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

      Substantial evidence supports the IJ’s and the BIA’s determination that

Valle Villalobos did not carry his burden of establishing eligibility for withholding

of removal. The BIA reasonably concluded that Valle Villalobos’s proposed

particular social group (“PSG”) of “El Salvadorans who are victims of gang

violence” is not cognizable, because it is not sufficiently particular or socially

distinct. We have previously upheld determinations that similarly defined groups

were not cognizable PSGs. See, e.g., Santos-Ponce v. Wilkinson, 987 F.3d 886,

890 (9th Cir. 2021) (upholding the BIA’s determination that the proposed PSG of

“minor Christian males who oppose gang membership” was not cognizable).

Substantial evidence also supports the BIA’s conclusion that Valle Villalobos’s

proposed PSG of “El Salvadorans who return to El Salvador from the United States

and are targeted by gang members because they are perceived to be wealthy” lacks

sufficient particularity or social distinction. See Ramirez-Munoz v. Lynch, 816

F.3d 1226, 1229 (9th Cir. 2016) (upholding the agency’s determination that the


                                           2
proposed PSG of “imputed wealthy Americans” was not cognizable). Valle

Villalobos did not present evidence that either proposed PSG has clear boundaries

or is perceived as distinct in Salvadoran society. See Reyes v. Lynch, 842 F.3d

1125, 1137–38 (9th Cir. 2016).

      Nor did the BIA err in concluding that even if Valle Villalobos’s proposed

PSG of “family members of those targeted by gangs” was cognizable, Valle

Villalobos had not shown that a reason for his feared future persecution would be

his membership in that group. Valle Villalobos did not provide evidence that his

nephew was killed due to his membership in the proposed PSG rather than for

financial reasons, and “[a]n alien’s desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground.” Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010).1

      Substantial evidence also supports the agency’s denial of Valle Villalobos’s

application for CAT relief. Valle Villalobos failed to present any evidence of past

torture and did not present any evidence that he would be subject to a




      1
        To the extent Valle Villalobos attempts to argue that there is a “pattern or
practice” of persecution against a group of persons similarly situated to him on
account of a protected ground, see 8 C.F.R. § 1208.13(b)(2)(iii)(A), he failed to
exhaust this argument, and we therefore lack jurisdiction to consider it, see Barron
v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).
                                          3
particularized risk of torture by or with the acquiescence of any El Salvadoran

official upon his return to El Salvador.

      PETITION DENIED.




                                           4